672 P.2d 529 (1983)
STATE DEPARTMENT OF HIGHWAYS, State of Colorado, Petitioner,
v.
Richard A. BIELLA, Respondent.
No. 82SC309.
Supreme Court of Colorado, En Banc.
November 29, 1983.
J.D. MacFarlane, Atty. Gen., Charles B. Howe, Deputy Atty. Gen., Joel W. Cantrick, Sol. Gen., David K. Rees, Janet L. Miller, Asst. Attys. Gen., Denver, for petitioner.
Caplan & Earnest, Gerald A. Caplan, Boulder, for respondent.
PER CURIAM.
This case has been heard and reviewed by the court. Chief Justice Erickson, Justice Lohr, and Justice Quinn favor affirmance of the judgment of the Court of Appeals. Biella v. State Department of Highways, 652 P.2d 1100 (Colo.App.1982). Justice Rovira, Justice Dubofsky, and Justice Kirshbaum are in favor of reversal. Justice Neighbors was the trial judge and did not participate.
Accordingly, the judgment is affirmed by operation of law because of an equally divided court. C.A.R. 35(e).
NEIGHBORS, J., does not participate.